[Cite as Warren Cty. Bar Assn. v. Brenner, ___ Ohio St.3d ___, 2018-Ohio-742.]




                 WARREN COUNTY BAR ASSOCIATION v. BRENNER.
         [Cite as Warren Cty. Bar Assn. v. Brenner, ___ Ohio St.3d ___,
                                    2018-Ohio-742.]
     (No. 2018-0822—Submitted January 30, 2020—Decided March 3, 2020.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Andrew Jay Brenner, Attorney
Registration No. 0085066, last known business address in Mason, Ohio.
        {¶ 2} The court coming now to consider its order of August 7, 2018,
wherein the court, pursuant to Gov.Bar R. V(14)(B)(1), imposed an interim default
suspension upon respondent, finds that respondent has substantially complied with
that order and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that in accordance with
Gov.Bar R. V(21) and consistent with the opinion rendered herein on January 22,
2020, respondent’s one-year term of monitored probation shall commence on the
date of this order.
        {¶ 4} It is further ordered that at the end of respondent’s probationary
period, relator shall file with the clerk of this court a report indicating whether
respondent, during the probationary period, complied with the terms of the
probation.
        {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance with
                            SUPREME COURT OF OHIO




Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 7} For earlier case, see Warren Cty. Bar Assn. v. Brenner, 155 Ohio St. 3d
1280, 2018-Ohio-3116, 121 N.E.3d 393.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________




                                          2